                                            Case 2:18-cv-00586-JCM-GWF Document 42 Filed 02/05/19 Page 1 of 3



                                     1   Michael Kind, Esq. (SBN: 13903)
                                         KAZEROUNI LAW GROUP, APC
                                     2
                                         6069 S. Fort Apache Rd., Ste. 100
                                     3   Las Vegas, NV 89148
                                         Phone: (800) 400-6808 x7
                                     4
                                         Fax: (800) 520-5523
                                     5   mkind@kazlg.com
                                     6
                                         David H. Krieger, Esq. (SBN: 9086)
                                     7   HAINES & KRIEGER, LLC
                                         8985 S. Eastern Avenue, Ste. 350
                                     8
                                         Henderson, NV 89123
                                     9   Phone: (702) 880-5554
                                         Fax: (702) 385-5518
                                    10
                                         Email: dkrieger@hainesandkrieger.com
                                    11   Attorneys for Plaintiff Margaret A. Vanhaneghan
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
      Las Vegas, NV 89148




                                    13                          UNITED STATES DISTRICT COURT
                                    14                               DISTRICT OF NEVADA
                                    15
                                    16      Margaret A. Vanhaneghan,                             Case No. 2:18-cv-00586-JCM-GWF
                                    17
                                                                    Plaintiff,                   STIPULATION OF DISMISSAL OF
                                    18                                                           CAPITAL ONE, N.A.
                                            v.
                                    19
                                    20      Chase Bank USA, N.A., Hyundai
                                            Motor America, Capital One, N.A.,
                                    21
                                            Pulte Mortgage LLC and Equifax
                                    22      Information Services LLC,
                                    23
                                                                    Defendants.
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !1                  CASE NO. 2:18-cv-00586-JCM-GWF
                                            Case 2:18-cv-00586-JCM-GWF Document 42 Filed 02/05/19 Page 2 of 3



                                     1         Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff
                                     2   Margaret A. Vanhaneghan (“Plaintiff”) and Defendant Capital One, N.A.
                                     3   (“Defendant”) stipulate to dismiss with prejudice Plaintiff’s claims against
                                     4   Defendant only in this matter. Each party will bear its own costs, disbursements,
                                     5   and attorney fees.
                                     6
                                     7   DATED this 5th day of February 2019.
                                     8
                                         Respectfully Submitted,
                                     9
                                    10   KAZEROUNI LAW GROUP, APC
                                    11
                                         By: /s/ Michael Kind
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12   Michael Kind, Esq.
                                         6069 South Fort Apache Road, Suite 100
      Las Vegas, NV 89148




                                    13
                                         Las Vegas, Nevada 89148
                                    14   Attorneys for Plaintiff
                                    15
                                         FERNALD LAW GROUP LLP
                                    16
                                         By: /s/ Brandon Claus Fernald
                                    17
                                         Brandon Claus Fernald, Esq.
                                    18   6236 Laredo Street
                                         Las Vegas, NV 89146
                                    19
                                         Attorneys for Capital One, N.A.
                                    20
                                    21
                                                                                IT IS SO ORDERED.
                                    22
                                    23
                                                                                UNITED STATES DISTRICT JUDGE
                                    24                                                      February 11, 2019
                                                                                Dated: _____________________________
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !2                  CASE NO. 2:18-cv-00586-JCM-GWF
                                            Case 2:18-cv-00586-JCM-GWF Document 42 Filed 02/05/19 Page 3 of 3



                                     1                                  CERTIFICATE OF SERVICE
                                     2          I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil
                                     3   Procedure that on February 5, 2019, the foregoing Stipulation was served via CM/
                                     4   ECF to all parties appearing in this case.
                                     5
                                     6                                             KAZEROUNI LAW GROUP, APC
                                     7
                                                                                   By: /s/ Michael Kind
                                     8                                             Michael Kind, Esq.
                                                                                   6069 S. Fort Apache Rd., Ste. 100
                                     9
                                                                                   Las Vegas, NV 89148
                                    10
                                    11
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
      Las Vegas, NV 89148




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !3                  CASE NO. 2:18-cv-00586-JCM-GWF
